DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a siphoning means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to mention the term siphoning means or any corresponding structure of a siphoning means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “closure means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to mention the term “closure means” and the corresponding structure associated with the closure means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “vest-like structure” would be. Do the claims require a vest or some other garment that is “like” a vest, such as bib, shirt, tank top, etc.? The specification fails to detail what a “vest-like structure” would entail and what would or would not be included in this structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilcheva et al. (US 2009/0063892).
In regard to claim 1, Ilcheva et al. teaches an integrated cooling and hydration vest (apparel: 10), including a vest like structure made from a liquid impervious material (see figures 1-10C and paragraph 0035), said vest as formed having at 5least one chamber formed therein (front and back panels formed by chambers 30/40), said chamber being structured into various segments (see figures of segments provided by indentations 32/42), an upper section formed to hold frozen but meltable material therein (upper section is upper section of front and/or back panel; paragraph 0036 details ice being cooling material), a bottom section formed to hold the liquid deposited by gravity from the melted material provided within the upper section of said chamber (bottom section is bottom section of front and/or back panel; paragraph 0043 detailing water that can be consumed from the bottom of the vest), a divider permanently integrated between said upper section and said bottom section of the chamber to 10separate the two sections (see divider taken along line 7-7 of figure 5 and further detailed in figure 7 that would be the same in the front or back portion as evidenced by paragraph 0038; divider is the bonded indentations of the front element 30/40 attached to the garment base 21/22: paragraphs 0030-0031), and at least one aperture (conduits: 34 as illustrated in figure 7 taken along 7-7 of figure 5) formed in said divider to channel the melted liquid from the upper section and into the bottom section during usage (conduits 34 attach the chambers and provide the cooling medium to the chambers, the melted ice would inherently due to gravity and fall to the bottom of the vest and 

 	15In regard to claim 2, Ilcheva et al. teaches wherein said chamber is formed of a polymer (paragraph 0035 and 0038).  

 	In regard to claim 6, Ilcheva et al. teaches wherein said upper section of the chamber is formed into two parts, and bifurcated as extending upwardly from the lower 25section of said vest chamber, to allow for and accommodate the application of the vest to the upper chest and around the neck of the wearer in preparation for use (see sections of vest with chambers on the front and back panel that extend up and around the neck opening forming a bifurcated portion: figures 1-10C). 
 
 	In regard to claim 9, Ilcheva et al. teaches wherein said chamber, its upper and lower 5sections, and said divider are formed by heat sealing (chambers 30 and subchambers 33 are formed by indentations 32 that are a bonded region of an outer panel 30/40 to a garment base layer 21/22: paragraph 0030-0031, bonded regions are heat sealed regions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilcheva et al. (US 2009/0062892) in view of Arnold et al. (US 2020/0397072).
Ilcheva et al. teaches a vest made from a polymer as described above in claims 1 and 2. Further, Ilcheva et al. teaches the opening being a plug opening (31: paragraph 0030). However, Ilcheva et al. fails to teach the polymer being a polyethylene film and the opening being a zip lock type.
In regard to claim 3, Arnold et al. teaches a cooling vest made from a polyethylene polymer film (paragraph 0047).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the vest of Ilcheva et al. formed with a polymer, made from a polyethylene polymer as taught by Arnold et al., since the vest of Ilcheva et al. made out of polyethylene would provide a vest that is not only waterproof, but lightweight and durable.

 	In regard to claim 4, Ilcheva et al. teaches said chamber having an upper edge and a lower edge (see upper and lower edges of front and back panels containing chambers), wherein the opening allows the chamber to accommodate deposits of 20frozen liquid material therein, in preparation for usage of said vest (paragraph 0036).  
 	However, Icheva et al. fails to teach the plug opening (31) being at the upper edge to allow for opening of the upper edge of the chamber.  

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the cooling vest of Ilcheva et al. with the zip lock type of closure of Arnold et al., since the plug closure means of Ilcheva et al. replaced with an upper edge zip lock type closure would provide a closure means that allows for greater opening of the chamber to put cooling item(s) therein and further allows for cleaning and emptying of the chamber easily as needed.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilcheva et al. (US 2009/0062983) in view of Cormier (US 2,591,513).
   	Ilcheva teaches a vest as described above in claims 1 and 6. However, Ilcheva fails to teach the upper edge of the chamber, to allow for securement of the vest about the 30neck of the wearer in preparation for its usage.  
 	In regard to claim 7, Cormier teaches an upper vest-like garment (jumper: 10) including a drawstring (laces: 40) provided proximate the upper edge (see figures), to allow for adjustable securement about the 30neck of the wearer in preparation for its use (column 1, line 56 through column 2, lines 1-15).  
 	It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the vest of Ilcheva et al. with the drawstring proximate to the upper edge of shoulders of Cormier, since the vest of Ilcheva et al. provided with a drawstring at the upper edge of the vest along the shoulders would provide a drawstring proximate to the top edge of the chamber that adjustably secures the vest to the user for proper fit. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilcheva et al. (US 2009/0062892) in view of Fuchs (US 7,762,096).
 	Ilcheva et al. teaches a vest as described above in claims 1 and 6. However, Ilcheva et al. fails to teach a drawstring provided proximate the lower edge of the chamber, to allow for the vest to be tightened about the waist of the wearer, in preparation for its usage.  
 	In regard to claim 8, Fuchs teaches a vest including a drawstring (drawstring: 24) provided proximate the lower edge of the chamber, to allow for the vest to be tightened about the waist of the wearer, in preparation for its usage (see drawstring 24 in figures and column 3, lines 52-56).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the vest of Ilcheva et al. with the drawstring of Fuchs, since the vest of Ilcheva et al. provided with a drawstring proximate to the bottom edge of the garment and chamber would provide an adjustable means to fit the garment around the user’s torso.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Bowen et al. (US 2013/0247271) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732